EXHIBIT 10.3 This Subordinated Promissory Note (this “Note”) and the indebtedness evidenced by this Note are subordinate to any and all indebtedness, obligations and liabilities of the Maker to the Lenders (collectively, the “Senior Lenders”) party to that Credit Agreement with the Maker dated as of September 14, 2007 (the “Credit Agreement”), as the same may be amended, modified, restated or supplemented from time to time, in the manner and to the extent set forth herein. Subordinated Promissory Note $2,500,000.00 Cincinnati, Ohio March 31, 2010 (the “Issuance Date”) For value received, the undersigned, Champion Industries, Inc., a West Virginia corporation (the “Maker”), hereby promises to pay to an account designated in writing by Marshall Reynolds, a individual residing in the State of West Virginia (the “Payee”), in lawful money of the United States of America, in immediately available funds to such account, the principal amount of Two Million Five Hundred
